ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

39. (Currently amended) The method of claim 37: 
44. (Currently amended) The method of claim 42: 
46. (Currently amended) The method of claim 37: wherein the page is initiated by the network node; and wherein the paging identifier is based on the encrypted subscription identifier that the wireless device transmitted to the network node prior to receiving the page.  
52. (Previously presented) The method of claim 50, wherein the response includes the the encrypted subscription identifier.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose (with respect to independent claim 37 by example only, as the other independent claims have similar limitations) the following limitations, in combination with the other limitations of the independent claims:  
transmitting, to the network node, a response to the page that indicates the wireless device was paged, the response including an identifier for the wireless device that is different than the paging identifier included in the page, and that is based on the encrypted subscription identifier; and transmitting an encrypted subscription identifier from the wireless device to the network node prior to receiving the page.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA NAVAR/Primary Examiner, Art Unit 2643